Citation Nr: 1001268	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-12 006	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for bilateral hearing 
loss, for tinnitus, and for chronic skin rash/jungle rot, 
lower torso.  In September 2009, the Veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge.

The issues of service connection for bilateral hearing loss 
and for tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDING OF FACT

At the Travel Board hearing in September 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
indicated that he wished to withdraw the appeal for service 
connection for a skin rash.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the Travel Board hearing in September 2009, the Veteran 
requested that his appeal regarding a skin rash be withdrawn.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his authorized representative.  38 C.F.R. § 
20.204.  The Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal for service connection 
for a skin rash, and it is hereby dismissed.


ORDER

The appeal for service connection for a skin rash is 
dismissed.


REMAND

The Veteran contends that service connection for his 
bilateral hearing loss and for tinnitus is warranted because 
he was exposed to noise trauma during service, and he 
currently has bilateral hearing loss and tinnitus.  

Service medical records are negative for any report or 
finding of hearing loss or tinnitus.  Service personnel 
records show that the Veteran's military occupational 
specialty (MOS) was light weapons infantryman and that he was 
awarded the Combat Infantryman's Badge.  

In his formal claim for service connection received in August 
2006, the Veteran indicated he was a Vietnam combat veteran 
and had bilateral hearing loss and tinnitus due to the loud 
and excessive noise of combat.  He also indicated he had no 
post-military occupational or recreational noise exposure. 

The Board acknowledges that the lack of any evidence showing 
the Veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the United States Court of Appeals 
for Veterans Claims has held that where there is no evidence 
of the Veteran's hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service."  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

In support of his claim, in October 2009 the Veteran 
submitted private records dated in June 2003 showing that he 
was seen in an ENT office for evaluation of his tinnitus.  He 
was diagnosed with bilateral sensorineural hearing loss, and 
audiological evaluation findings which appear to show 
bilateral hearing loss disability pursuant to 38 C.F.R. § 
3.385.  He reported a long history of noise exposure over 40 
years, including noise exposure related to Vietnam, as well 
as shooting as a hobby and factory noises and farm equipment.  
He reported wearing protection over the last several years.  
An ENT doctor, Dr. Fornelli, opined that the Veteran's 
bilateral sensorineural hearing loss was "likely . . . 
related to years of noise exposure based on the pattern", 
and that his tinnitus was "secondary to the noise induced 
hearing loss".  The Board notes, however, that the Veteran 
did not submit a waiver along with these private treatment 
records, which have not been reviewed by the RO and, without 
an appropriate waiver, this evidence must be referred to the 
RO for consideration in the first instance.  38 C.F.R. § 
20.1304(c).

In this case, the Veteran has asserted that he currently has 
bilateral hearing loss and tinnitus, and private medical 
records tend to confirm such hearing loss and tinnitus.  
However, there is no competent medical evidence of record 
which confirms whether any current hearing loss disability, 
pursuant to 38 C.F.R. § 3.385, is related to noise exposure 
in service, as opposed to post-service noise exposure.  In 
this regard, the Board notes the Veteran has not yet been 
afforded a VA examination in conjunction with his claims.  
The Board concludes that the Veteran has submitted sufficient 
evidence which tends to show that he has current hearing loss 
disability, and there is sufficient evidence of excessive 
noise exposure in service.  The Board therefore finds that 
the Veteran meets the criteria for a medical examination 
under the VCAA and that the evidentiary record does not 
contain sufficient medical evidence to make a decision on his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a 
remand for a VA examination and opinion is necessary in this 
matter.

The Veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  38 C.F.R. § 3.655.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claims, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology/onset of any 
current hearing loss and tinnitus.  All 
indicated tests and studies should be 
performed, and all clinical findings 
reported in detail.  The claims folder 
must be made available to the medical 
examiner for review, and the examination 
report should indicate whether such 
review was performed.  The examiner 
should take a complete history of the 
Veteran's noise exposure prior to, during 
and subsequent to service, including any 
occupational and recreational noise 
exposure.

a.  The examiner should be requested to 
offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current hearing loss is 
related to service.

b.  The examiner should also be requested 
to offer an opinion as to whether it is 
more likely than not (i.e., to a degree 
of probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current tinnitus is 
related to service.

c.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether 
the Veteran currently has a hearing 
impairment and/or tinnitus that is 
related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002)



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


